 
 
I 
108th CONGRESS 2d Session 
H. R. 5158 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2004 
Ms. Pelosi (for herself and Mr. Lantos) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To clarify the authorities for the use of certain National Park Service properties within Golden Gate National Recreation Area and San Francisco Maritime National Historical Park, and for other purposes. 
 
 
1.Golden gate national recreation areaSection 4(f) of Public Law 92–589 (16 U.S.C. 460bb–3) is amended by striking Haslett Warehouse, Cliff House Properties and Louis’ Restaurant, and all that follows and inserting Cliff House Properties and Louis’ Restaurant, the Secretary may enter into a contract for the management (including rental or lease) of the aforementioned properties with such terms and conditions as will protect the Government’s interest. Any proceeds from the use of such properties shall be available until expended, without further appropriation, for the administration, maintenance, repair and related expenses of the properties and for major renovation and park rehabilitation of those buildings included in the Fort Mason Foundation Agreement. 
2.San francisco maritime national historical parkSection 3 of Public Law 100–348 (16 U.S.C. 410nn–1) is amended— 
(a)by amending the text of subsection (c) to read as follows: Notwithstanding any other provision of law, in the administration of any real or personal property (including vessels and heavy marine equipment such as floating drydocks) that is administered as part of the park, the Secretary may enter into a contract for the management (including rental or lease) of such property with such terms and conditions as will protect the Government’s interest. Any proceeds from the use of such property shall be available until expended, without further appropriation, for the administration, maintenance, repair, and related expenses of the property.; and 
(b)in the second sentence of subsection (d) by striking shall be credited and all that follows and by inserting shall be available until expended, without further appropriation, for use at the park for purposes of facility maintenance and repair, interpretation, signage, habitat or facility enhancement, resource preservation, annual operations (including fee collection), and law enforcement.. 
3.Conforming amendments 
(a)Section 2(b) of Public Law 100–348 (16 U.S.C. 410nn) is amended— 
(1)by striking numbered 641/80,053 and dated April 7, 1987 and inserting numbered 350/80,012 and dated June 2004; and 
(2)by striking the third and fourth sentences and inserting the following: The Secretary of the Interior (hereinafter in this Act referred to as the Secretary ) may make minor revisions to the boundary of the park in accordance with section 7(c) of the Land and Water Conservation Act of 1965 (16 U.S.C. 460l–9(c)). 
(b)Section 4(e) of Public Law 92–589 (16 U.S.C. 460bb–3) is amended by striking and for admission to the sailing vessel Balclutha and other historic vessels of the National Maritime Museum. 
 
